Philip Hirschfeld and Joseph Hirschfeld are brothers. They owned real estate in common and they owned personal property, a part of which was devoted to the business in which they were engaged. Two bills were filed seeking in the aggregate partition, division, and accounting. The causes were consolidated. Toward the close of proof Judge Mandell suggested to the litigants, men of mature business experience, and to their counsel, also experienced and reputable as well, the advisability of settlement. Accordingly, the brothers and their respective counsel met in the office of counsel for plaintiff and agreed upon a settlement. Returning into court, counsel for plaintiff, with counsel for defendant, in the presence of plaintiff, dictated into the record, in open court, a *Page 34 
stipulation for decree, and decree was entered thereon. Later plaintiff developed dissatisfaction, engaged other counsel and has appealed. His appeal is wholly without merit and it presents no question worthy of consideration.
Decree affirmed, with costs to defendant.
NORTH, FELLOWS, WIEST, McDONALD, and SHARPE, JJ., concurred. FLANNIGAN, C.J., did not sit.
The late Justice BIRD took no part in this decision.